Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2008 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to QUUIBUS TECHNOLOGY, INC. (Exact name of registrant as specified in charter) Nevada 333-147323 45-0560329 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 114 West Magnolia St., #400-136 Bellingham, WA 98225 (Address of principal executive offices) (360) 392-2830 (Registrants Telephone Number, including Area Code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of December 12, 2008, 2,525,000 shares of the issuers common stock, $0.001 par value, were outstanding. Transitional Small Business Disclosure Format (Check one): Yes o No x 1 INDEX PART I  FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) F-1 Item 2. Managements Discussion and Analysis or Plan of Operation 3 Item 3. Quantitative and Qualitative Disclosures about Market Risk 8 Item 4. Controls and Procedures 8 PART II  OTHER INFORMATION Item 1. Legal Proceedings 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Submission of Matters to a Vote of Security Holders 9 Item 5. Other Information 9 Item 6. Exhibits 9 2 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS QUUIBUS TECHNOLOGY, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO INTERIM FINANCIAL STATEMENTS OCTOBER 31, 2008, AND 2007 (Unaudited) Interim Financial Statements- Balance Sheets as of October 31, 2008, and July 31, 2008 F-2 Statements of Operations for the Three Months Ended October 31, 2008, and 2007, and Cumulative from Inception F-3 Statements of Cash Flows for the Three Months Ended October 31, 2008, and 2007, and Cumulative from Inception F-4 Notes to Financial Statements October 31, 2008, and 2007 F-5 F-1 QUUIBUS TECHNOLOGY, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (NOTE 2) AS OF OCTOBER 31, 2008, AND JULY 31, 2008 (Unaudited) ASSETS October 31, July 31, Current Assets: Cash in bank $ $ Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable - Trade $ $ Accrued liabilities Total current liabilities Total liabilities Stockholders' Equity: Common stock, par value $.001 per share; 20,000,000 shares authorized; 2,525,000 shares issued and outstanding in 2008 Additional paid-in capital (Deficit) accumulated during the development stage ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes to financial statements are an integral part of these balance sheets. F-2 QUUIBUS TECHNOLOGY, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (NOTE 2) FOR THE THREE MONTHS ENDED OCTOBER 31, 2008, AND 2007, AND CUMULATIVE FROM INCEPTION (MARCH 28, 2007) THROUGH OCTOBER 31, 2008 (Unaudited) Three Months Ended Cumulative October 31, From Inception Revenues $ - $ - $ - Expenses: General and administrative- Legal fees - Other - - Transfer agent fees - Audit fees SEC filing fees - Office rent Legal fees - Incorporation fees - - Bank fees 35 40 Office supplies - 88 88 Total general and administrative expenses (Loss) from Operations ) ) ) Other Income (Expense) - - - Provision for income taxes - - - Net (Loss) $ ) $ ) $ ) (Loss) Per Common Share: (Loss) per common share - Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes to financial statements are an integral part of these statements. F- 3 QUUIBUS TECHNOLOGY, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (NOTE 2) FOR THE THREE MONTHS ENDED OCTOBER 31, 2008, AND 2007, AND CUMULATIVE FROM INCEPTION (MARCH 28, 2007) THROUGH OCTOBER 31, 2008 (Unaudited) Three Months Ended Cumulative October 31, From Inception Operating Activities: Net (loss) $ ) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Expenses incurred by officer and Director - - Changes in net liabilities- Accounts payable - Trade - Accrued liabilities ) ) Net Cash (Used in) Operating Activities ) ) ) Investing Activities: Cash provided by investing activities - - - Net Cash Provided by Investing Activities - - - Financing Activities: Issuance of common stock for cash - - Deferred offering costs - ) Net Cash Provided by Financing Activities - Net Increase in Cash ) ) Cash - Beginning of Period - Cash - End of Period $ $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ - $ - $ - Income taxes $ - $ - $ - During the year ended July 31, 2008, an officer, Director, and shareholder of the Company forgave the Company of a related party debt in the amount of $475. The accompanying notes to financial statements are an integral part of these statements. F-4 QUUIBUS TECHNOLOGY, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO INTERIM FINANCIAL STATEMENTS OCTOBER 31, 2008, AND 2007 (Unaudited) (1) Summary of Significant Accounting Policies Basis of Presentation and Organization Quuibus Technology, Inc. (Quuibus or the Company) is a Nevada corporation in the development stage. The Company was incorporated under the laws of the State of Nevada on March 28, 2007. The business plan of Quuibus is focused on developing and offering a server-based software product for the creation of wireless communities. Quuibus intends to enable service providers, organizations, and individuals to deploy wireless networks and to sell subscriptions to access such networks to end-users. The Companys goal is to provide end-users with the ability to roam across Quuibus-powered wireless networks. The accompanying financial statements of Quuibus were prepared from the accounts of the Company under the accrual basis of accounting. In addition, Quuibus commenced a capital formation activity to effect a Registration Statement on Form SB-2 with the Securities and Exchange Commission, and raise capital of up to $60,000 from a self-underwritten offering of 1,200,000 shares of newly issued common stock in the public markets. The Registration Statement on Form SB-2 was filed with the SEC on November 13, 2007, and declared effective on November 21, 2007. On February 18, 2008, Quuibus completed an offering of its registered common stock as explained in Note 3. Interim Financial Statements The interim financial statements of Quuibus have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information, and with the instructions for Securities and Exchange Commission Form 10-Q under Regulation S-X. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Companys audited financial statements and notes thereto for the year ended July 31, 2008, included in Quuibuss Annual Report on Form 10-KSB filed on October 29, 2008, with the SEC. The accompanying interim financial statements included herein are unaudited. However, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Companys financial position as of October 31, 2008, and the results of its operations and cash flows for the three months ended October 31, 2008, and 2007, and cumulative from inception. The results of operations for the three months ended October 31, 2008, are not necessarily indicative of the results to be expected for future quarters or the year ending July 31, 2009. Cash and Cash Equivalents For purposes of reporting within the statement of cash flows, the Company considers all cash on hand, cash accounts not subject to withdrawal restrictions or penalties, and all highly liquid debt instruments purchased with a maturity of three months or less to be cash and cash equivalents. Revenue Recognition The Company is in the development stage and has yet to realize revenues from operations. Once the Company has commenced operations, it will recognize revenues when delivery of goods or completion of services has occurred provided there is persuasive evidence of an agreement, acceptance has been approved by its customers, the fee is fixed or determinable based on the completion of stated terms and conditions, and collection of any related receivable is probable. F-5 QUUIBUS TECHNOLOGY, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO INTERIM FINANCIAL STATEMENTS OCTOBER 31, 2008, AND 2007 (Unaudited) Loss per Common Share Basic loss per share is computed by dividing the net loss attributable to the common stockholders by the weighted average number of shares of common stock outstanding during the period. Diluted loss per share is computed similar to basic loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. There were no dilutive financial instruments issued or outstanding during the three-month periods ended October 31, 2008, and 2007. Income Taxes The Company accounts for income taxes pursuant to SFAS No. 109,  Accounting for Income Taxes  (SFAS No. 109). Under SFAS No. 109, deferred tax assets and liabilities are determined based on temporary differences between the bases of certain assets and liabilities for income tax and financial reporting purposes. The deferred tax assets and liabilities are classified according to the financial statement classification of the assets and liabilities generating the differences. The Company maintains a valuation allowance with respect to deferred tax assets. The Company establishes a valuation allowance based upon the potential likelihood of realizing the deferred tax asset and taking into consideration the Companys financial position and results of operations for the current period. Future realization of the deferred tax benefit depends on the existence of sufficient taxable income within the carryforward period under the Federal tax laws. Changes in circumstances, such as the Company generating taxable income, could cause a change in judgment about the realizability of the related deferred tax asset. Any change in the valuation allowance will be included in income in the year of the change in estimate. Fair Value of Financial Instruments The Company estimates the fair value of financial instruments using the available market information and valuation methods. Considerable judgment is required in estimating fair value. Accordingly, the estimates of fair value may not be indicative of the amounts the Company could realize in a current market exchange. As of October 31, 2008, and July 31, 2008, the carrying value of the Companys financial instruments approximated fair value due to the short-term nature and maturity of these instruments. Deferred Offering Costs The Company defers as other assets the direct incremental costs of raising capital until such time as the offering is completed. At the time of the completion of the offering, the costs are charged against the capital raised. Should the offering be terminated, deferred offering costs are charged to operations during the period in which the offering is terminated. For the year ended July 31, 2008, the Company offset $13,750 in deferred offering costs to additional paid-in capital. Common Stock Registration Expenses The Company considers incremental costs and expenses related to the registration of equity securities with the SEC, whether by contractual arrangement as of a certain date or by demand, to be unrelated to original issuance transactions. As such, subsequent registration costs and expenses are reflected in the accompanying financial statements as general and administrative expenses, and are expensed as incurred. F-6 QUUIBUS TECHNOLOGY, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO INTERIM FINANCIAL STATEMENTS OCTOBER 31, 2008, AND 2007 (Unaudited) Estimates The financial statements are prepared on the basis of accounting principles generally accepted in the United States of America. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of October 31, 2008, and July 31, 2008, and expenses for the three months ended October 31, 2008, and 2007, and cumulative from inception. Actual results could differ from those estimates made by management. (2) Development Stage Activities and Going Concern The Company is currently in the development stage and has engaged in limited operations. Initial operations through October 31, 2008, include capital formation activities, organization, target market identification, and marketing plans. The business plan of the Company is focused on developing and offering a server-based software product for the creation of wireless communities. The Company intends to enable service providers, organizations, and individuals to deploy wireless networks and to sell subscriptions to access such networks to end-users. The Companys goal is to provide end-users with the ability to roam across Quuibus-powered wireless networks. During the period from March 28, 2007, through October 31, 2008, the Company was incorporated and issued 1,600,000 shares to its Directors for cash proceeds of $20,000. In addition, the Company commenced a capital formation activity to effect a registration statement on Form SB-2 with the SEC, and raise capital of up to $60,000 from a self-underwritten offering of 1,200,000 shares of newly issued common stock in the public markets. The registration statement on Form SB-2 was filed with the SEC on November 13, 2007, and declared effective on November 21, 2007. On February 18, 2008, the Company completed the offering of its registered common stock as explained in Note 3. The Company also intends to conduct additional capital formation activities through the issuance of its common stock and to further conduct its operations. While management of the Company believes that the Company will be successful in its planned operating activities, there can be no assurance that it will be able to be successful in the development of its product, sale of its planned product, and services that will generate sufficient revenues to sustain its operations. The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. The Company has incurred an operating loss since inception and has no revenues to offset its operating costs. These and other factors raise substantial doubt about Quuibus ability to continue as a going concern. The accompanying financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. (3) Common Stock The Company is authorized to issue 20,000,000 shares of $0.001 par value common stock. All common stock shares have equal voting rights, are non-assessable, and have one vote per share. Voting rights are not cumulative and, therefore, the holders of more than 50% of the common stock could, if they choose to do so, elect all of the Directors of the Company. On July 6, 2007, the Company issued 1,600,000 shares of common stock to its Directors at a price of $0.0125 per share for cash proceeds of $20,000. F-7 QUUIBUS TECHNOLOGY, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO INTERIM FINANCIAL STATEMENTS OCTOBER 31, 2008, AND 2007 (Unaudited) In addition, in 2007, the Company commenced a capital formation activity to effect a Registration Statement on Form SB-2 with the SEC, and raise capital of up to $60,000 from a self-underwritten offering of 1,200,000 shares of newly issued common stock at a price of $0.05 per share in the public markets. The Registration Statement on Form SB-2 was filed with the SEC on November 13, 2007, and declared effective on November 21, 2007. On February 18, 2008, the Company completed the self-underwritten offering of 925,000 shares of its registered common stock, par value of $0.001 per share, at an offering price of $0.05 per share for proceeds of $46,250. (4) Income Taxes The provision (benefit) for income taxes for the three months ended October 31, 2008, and 2007, was as follows (assuming a 15% effective tax rate): Three Months Three Months Ended Ended October 31, October 31, Current Tax Provision: Federal- Taxable income $ - $ - Total current tax provision $ - $ - Deferred Tax Provision: Federal- Loss carryforwards $ $ Change in valuation allowance ) ) Total deferred tax provision $ - $ - The Company had deferred income tax assets as of October 31, 2008, and July 31, 2008, as follows: October 31, July 31, Loss carryforwards $ $ Less - Valuation allowance ) ) Total net deferred tax assets $ - $ - The Company provided a valuation allowance equal to the deferred income tax assets for the three months ended October 31, 2008, and 2007, because it is not presently known whether future taxable income will be sufficient to utilize the loss carryforwards. As of October 31, 2008, the Company had approximately $44,291 (July 31, 2008 - $42,096) in tax loss carryforwards that can be utilized in future periods to reduce taxable income, and begin to expire in the year 2027. F-8 QUUIBUS TECHNOLOGY, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO INTERIM FINANCIAL STATEMENTS OCTOBER 31, 2008, AND 2007 (Unaudited) Related Party Transactions During the year ended July 31, 2008, an officer, Director, and stockholder of the Company personally paid for expenses on behalf of the Company in the amount of $475. As of July 31, 2008, this individual forgave the Company of this debt. (6) Recent Accounting Pronouncements On February 15, 2007, the FASB issued FASB Statement No. 159,  The Fair Value Option for Financial Assets and Financial Liabilities  Including an amendment of FASB Statement No. 115  (SFAS No. 159). This standard permits an entity to choose to measure many financial instruments and certain other items at fair value. This option is available to all entities, including not-for-profit organizations. Most of the provisions in SFAS No. 159 are elective; however, the amendment to FASB Statement No. 115,  Accounting for Certain Investments in Debt and Equity Securities,  applies to all entities with available-for-sale and trading securities. Some requirements apply differently to entities that do not report net income. The FASBs stated objective in issuing this standard is as follows: to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. The fair value option established by SFAS No. 159 permits all entities to choose to measure eligible items at fair value at specified election dates. A business entity will report unrealized gains and losses on items for which the fair value at specified election dates. A business entity will report unrealized gains and losses on items for which the fair value option has been elected in earnings (or another performance indicator if the business entity does not report earnings) at each subsequent reporting date. A not-for-profit organization will report unrealized gains and losses in its statement of activities or similar statement. The fair value option: a) may be applied instrument by instrument, with a few exceptions, such as investments otherwise accounted for by the equity method; b) is irrevocable (unless a new election date occurs); and c) is applied only to entire instruments and not to portions of instruments. SFAS No. 159 is effective as of the beginning of an entitys first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity makes that choice in the first 120 days of that fiscal year and also elects to apply the provisions of FASB Statement No. 157,  Fair Value Measurements . The management of Quuibus is currently evaluating the impact, if any, that the adoption of SFAS No. 159 will have on its financial statements. On December 4, 2007, the FASB issued FASB Statement No. 160,  Noncontrolling Interests in Consolidated Financial Statements  an amendment of ARB No. 51  (SFAS No. 160). SFAS No. 160 establishes new accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. Specifically, this statement requires the recognition of a noncontrolling interest (minority interest) as equity in the consolidated financial statements and separate from the parents equity. The amount of net income attributable to the noncontrolling interest will be included in consolidated net income on the face of the income statement. SFAS No. 160 clarifies that changes in a parents ownership interest in a subsidiary that do not result in deconsolidation are equity transactions if the parent retains its controlling financial interest. In addition, this statement requires that a parent recognize a gain or loss in net income when a subsidiary is deconsolidated. Such gain or loss will be measured using the fair value of the noncontrolling equity investment on the deconsolidation date. SFAS No. 160 also includes expanded disclosure requirements regarding the interests of the parent and its noncontrolling interest. F-9 QUUIBUS TECHNOLOGY, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO INTERIM FINANCIAL STATEMENTS OCTOBER 31, 2008, AND 2007 (Unaudited) SFAS No. 160 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008. Earlier adoption is prohibited. The management of Quuibus does not expect the adoption of this pronouncement to have a material impact on its financial statements. In March 2008, the FASB issued FASB Statement No. 161, Disclosures about Derivative Instruments and Hedging Activities  an amendment of FASB Statement 133 (SFAS No. 161). SFAS No. 161 enhances required disclosures regarding derivatives and hedging activities, including enhanced disclosures regarding how: (a) an entity uses derivative instruments; (b) derivative instruments and related hedged items are accounted for under FASB No. 133, Accounting for Derivative Instruments and Hedging Activities ; and (c) derivative instruments and related hedged items affect an entitys financial position, financial performance, and cash flows. Specifically, SFAS No. 161 requires:  disclosure of the objectives for using derivative instruments be disclosed in terms of underlying risk and accounting designation;  disclosure of the fair values of derivative instruments and their gains and losses in a tabular format;  disclosure of information about credit-risk-related contingent features; and  cross-reference from the derivative footnote to other footnotes in which derivative-related information is disclosed. SFAS No. 161 is effective for fiscal years and interim periods beginning after November 15, 2008. Earlier application is encouraged. The management of Quuibus does not expect the adoption of this pronouncement to have a material impact on its financial statements. On May 9, 2008, the FASB issued FASB Statement No. 162,  The Hierarchy of Generally Accepted Accounting Principles (SFAS No. 162). SFAS No. 162 is intended to improve financial reporting by identifying a consistent framework, or hierarchy, for selecting accounting principles to be used in preparing financial statements that are presented in conformity with U.S. generally accepted accounting principles (GAAP) for nongovernmental entities. Prior to the issuance of SFAS No. 162, GAAP hierarchy was defined in the American Institute of Certified Public Accountants (AICPA) Statement on Auditing Standards (SAS No. 69),  The Meaning of Present Fairly in Conformity with Generally Accept Accounting Principles. SAS No. 69 has been criticized because it is directed to the auditor rather than the entity. SFAS No. 162 addresses these issues by establishing that the GAAP hierarchy should be directed to entities because it is the entity (not the auditor) that is responsible for selecting accounting principles for financial statements that are presented in conformity with GAAP. The sources of accounting principles that are generally accepted are categorized in descending order as follows: a) FASB Statements of Financial Accounting Standards and Interpretations, FASB Statement 133 Implementation Issues, FASB Staff Positions, and American Institute of Certified Public Accountants (AICPA) Accounting Research Bulletins and Accounting Principles Board Opinions that are not superseded by actions of the FASB. b) FASB Technical Bulletins and, if cleared by the FASB, AICPA Industry Audit and Accounting Guides and Statements of Position. c) AICPA Accounting Standards Executive Committee Practice Bulletins that have been cleared by the FASB, consensus positions of the FASB Emerging Issues Task Force (EITF), and the Topics discussed in Appendix D of EITF Abstracts (EITF D-Topics). F-10 QUUIBUS TECHNOLOGY, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO INTERIM FINANCIAL STATEMENTS OCTOBER 31, 2008, AND 2007 (Unaudited) d) Implementation guides (Q&As) published by the FASB staff, AICPA Accounting Interpretations, AICPA Industry Audit and Accounting Guides and Statements of Position not cleared by the FASB, and practices that are widely recognized and prevalent either generally or in the industry. SFAS No. 162 is effective 60 days following the SECs approval of the Public Company Accounting Oversight Board amendment to its authoritative literature. It is only effective for non-governmental entities; therefore, the GAAP hierarchy will remain in SAS No. 69 for state and local governmental entities and federal governmental entities. The management of Quuibus does not expect the adoption of this pronouncement to have a material impact on its financial statements. On May 26, 2008, the FASB issued FASB Statement No. 163,  Accounting for Financial Guarantee Insurance Contracts  (SFAS No. 163). SFAS No. 163 clarifies how FASB Statement No. 60,  Accounting and Reporting by Insurance Enterprises  (SFAS No. 60), applies to financial guarantee insurance contracts issued by insurance enterprises, including the recognition and measurement of premium revenue and claim liabilities. It also requires expanded disclosures about financial guarantee insurance contracts. The accounting and disclosure requirements of SFAS No. 163 are intended to improve the comparability and quality of information provided to users of financial statements by creating consistency. Diversity exists in practice in accounting for financial guarantee insurance contracts by insurance enterprises under SFAS No. 60,  Accounting and Reporting by Insurance Enterprises.  That diversity results in inconsistencies in the recognition and measurement of claim liabilities because of differing views about when a loss has been incurred under FASB Statement No. 5,  Accounting for Contingencies  (SFAS No. 5). SFAS No. 163 requires that an insurance enterprise recognize a claim liability prior to an event of default when there is evidence that credit deterioration has occurred in an insured financial obligation. It also requires disclosure about (a) the risk-management activities used by an insurance enterprise to evaluate credit deterioration in its insured financial obligations and (b) the insurance enterprises surveillance or watch list. SFAS No. 163 is effective for financial statements issued for fiscal years beginning after December 15, 2008, and all interim periods within those fiscal years, except for disclosures about the insurance enterprises risk-management activities. Disclosures about the insurance enterprises risk-management activities are effective the first period beginning after issuance of SFAS No. 163. Except for those disclosures, earlier application is not permitted. The management of Quuibus does not expect the adoption of this pronouncement to have material impact on its financial statements. F-11 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS This report on Form 10-Q contains forward-looking statements that involve risks and uncertainties. You should not place undue reliance on these forward-looking statements. Our actual results could differ materially from those anticipated in the forward-looking statements for many reasons, including the risks described in this report, our Registration Statement on Form SB-2 and other filings we make from time to time with the Securities and Exchange Commission.
